Appellant insists that we should consider his bills of exception relating to the affidavit for search warrant. It is with genuine regret we must decline to do so. The principle *Page 386 
stated by Mr. Branch (Sec. 207 Branch's Ann. Tex. P. C.) is supported by so many authorities we do not feel at liberty to depart from it. We quote Sec. 207:
"A bill of exceptions should be made so full and certain in its statements as that, in and of itself, it will disclose all that is necessary to manifest the supposed error."
Many cases in addition to those cited by Mr. Branch will be found collated under Note 31, Art. 687, Vernon's C. C. P., Vol. 2, all in accord with the rule quoted. The question of law sought to be presented for review was decided in Chapin v. State, (No. 10670, opinion June 22, 1927.)
We have again reviewed appellant's contention that it was error to refuse his application for continuance on account of the absence of his wife by whom it was averred he expected to prove the intoxicating liquor found was for her use as medicine. The officers found thirty-one pint bottles of whiskey and seventy-five bottles of choc beer, which was conceded to be intoxicating. Appellant told the officers at the time the liquor was found that it belonged to him and admitted having sold three pints of whiskey. The testimony of the officers to such admission was not questioned, appellant offering no evidence to combat it. Under this state of facts we are not able to grasp the materiality of the wife's proposed testimony that the liquor was for her use for medicinal purposes.
The motion for rehearing is overruled.
Overruled.